Title: From George Washington to Thomas McKean, 15 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters Williamsburg 15th Septr 1781
                  
                  I have the honor to inform Congress, that I arrived at this place last evening; that soon, after my arrival, I receiv’d the pleasing intelligence that the Count de Grasse, who had put to Sea on the 5th in pursuit of the British Fleet, had returned to his Former Station at Cape Henry, having driven the British from the Coast—taken two of their Frigates and effected a junction with the Squadron of the Count de Barras.
                  In consequence of my having been informed of the sailing of the Fleet from the Capes, and being apprehensive that we were not assured of the security of our Navigation on the Bay, I had Ordered the Troops which were embarked at the Head of Elk, to stop their proceeding untill we had further intelligence.  Orders are this morning gone on to press them forward with every dispatch possible.
                  I am distressed to find the supply of the Army collecting here, on too precarious a footing.  already they have experienced a want of provisions.  Every measure is taking that is in my power, to be better assured of our supplies in future; how far I shall succeed in my endeavours, time must discover.  I have the honor to be, with great esteem & respect, Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               